Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 20161044152, filed on 6/24/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“At-least one primary unit” and “secondary unit” in claims 1-2, 5-7.
“First communication module” and “second communication module” in claim 7-8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Objections
Claims  objected to because of the following informalities:
“The primary unit” in claim 1, 3, 5-7 should be changed to “the at-least one primary unit”
“at-least one primary unit” in claims 2 should be changed to “the at-least one primary unit”
“An electric meter, and electric drive” should be changed to “an electrical meter, an electrical drive”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 USC 101
Regarding to claim 1
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  The limitation of “compare the electrical parameters with previously obtained electrical parameters to determine any deviation in the electrical parameters; correlate the deviation in electrical parameters with a list of impending faults to identify any impending fault” as drafted, is a process that, under its broadest reasonable interpretation, covers 
In step 2A prong 2, this part of the eligible analysis evaluates whether the claim integrates the judicial exception into a practical application.  The claim recites additional elements as following:
The limitation “at-least one primary unit connected with the electrical device; a secondary unit connected with each primary unit; store the electrical parameters to form a repository of previously obtained electrical parameters”, does no more than generally link the use of a judicial exception to a particular technological environment or field of use (See MPEP 2606.05(h))
The limitation “to obtain electrical parameters of the electrical device at pre-defined time intervals; receive the electrical parameters obtained by each primary unit; generate a summary and/or an alert indicative of state of the electrical device based upon the correlation of the electrical parameters” adds insignificant extra-solution activity to judicial exception (See MPEP 2106.05(g))

In step 2B, this part of the eligible analysis evaluates whether the claim provides inventive concept.  The additional elements recited in the claim as following:
The limitation “at-least one primary unit connected with the electrical device; a secondary unit connected with each primary unit” are well-understood, routine, conventional activity in the field as shown in US 2014/0244192, US 2017/0336444, US 2008/0106426
The limitation “store the electrical parameters to form a repository of previously obtained electrical parameters” are well-understood, routine and conventional activity in a particular fields (See MPEP 2106.05(d))
 The limitation “to obtain electrical parameters of the electrical device at pre-defined time intervals; receive the electrical parameters obtained by each primary unit; generate a summary and/or an alert indicative of state of the electrical device based upon the correlation of the electrical parameters” is step of data gathering in order to carry out the algorithm or outputting result of the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea (See MPEP 2106.05(g))
Accordingly, the additional elements do not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claims 2-4, 6-9, the additional elements are “wherein at-least one primary unit is connected with an input-side of the electrical device and/or at-least one primary unit is connected with an output side of the electrical device” of claim 2; “wherein the electrical device is a motor, wherein the primary unit is connected with an input side of the motor” of claim 3; wherein the electrical device is a transformer, wherein a first primary unit is connected to an input side of the transformer and a second primary unit is connected to an output side of the transformer” of claim 4; “wherein the primary unit can be selected from any of an electric meter, an electric drive, etc.” of claim 6; “wherein the secondary unit comprises of a first communication module enabling connectivity of the secondary unit with the primary units, a processor for processing electrical parameters, a memory for storing electrical parameters, and a second communication module for enabling connectivity of the secondary unit with electronic devices and/or a server” of claim 7; “wherein the first communication module and the second communication module can be selected from a wired communication module or a wireless communication module” of claim 8; “a server” of claim 9.  In step 2A prong 2, these additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (See MPEP 2606.05(h)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
In step 2B, the limitations are well-understood, routine, conventional activity in the field as shown in US 2014/0244192, US 2017/0336444, and US 2008/0106426.
Accordingly, the additional elements do not amount significantly more than the abstract idea of itself therefore the claims are not patent eligible under 35 USC 101.
Regarding to claims 5 and 10, the additional elements are “wherein the primary unit is configured to obtain RMS or instantaneous values of the electrical parameters” of claim 5; “to obtain derived parameters from the electrical parameters, the derived parameters being mathematically transformed electrical parameters” of claim 10.  In step 2A prong 2, Examiner 
In step 2B, these limitation are steps of data gathering in order to carry out the algorithm or outputting result of the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea.
Accordingly, the additional elements do not amount significantly more than the abstract idea of itself therefore the claims are not patent eligible under 35 USC 101
Regarding to claim 11
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  The limitation of “comparing the electrical parameters with previously obtained electrical parameters to determine any deviation in the electrical parameters; correlating the deviation in electrical parameters with a list of impending faults to identify any impending fault;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing and correlate” in the context of this claim encompasses the user manually comparing the electrical parameters with previous stored parameters to determine any deviation in electrical parameters and correlate the deviation with a list of electrical faults.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
In step 2A prong 2, this part of the eligible analysis evaluates whether the claim integrates the judicial exception into a practical application.  The claim recites additional elements as following:
The limitation “electrical device a primary unit, a secondary unit; storing the electrical parameters to form a repository of previously obtained electrical parameters”, does no more than generally link the use of a judicial exception to a particular technological environment or field of use (See MPEP 2606.05(h))
The limitation “obtaining electrical parameters of the electrical device by a primary unit at predefined time intervals; receiving at a secondary unit the electrical parameters obtained by the primary unit; generating a summary and/or an alert indicative of state of the electrical devices based upon the correlation of the electrical parameters” adds insignificant extra-solution activity to judicial exception (See MPEP 2106.05(g))
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2B, this part of the eligible analysis evaluates whether the claim provides inventive concept.  The additional elements recited in the claim as following:
The limitation “at-least one primary unit connected with the electrical device; a secondary unit connected with each primary unit” are well-understood, routine, conventional activity in the field as shown in US 2014/0244192, US 2017/0336444, US 2008/0106426
The limitation “storing the electrical parameters to form a repository of previously obtained electrical parameters” are well-understood, routine and conventional activity in a particular fields (See MPEP 2106.05(d))
to obtain electrical parameters of the electrical device at pre-defined time intervals; receive the electrical parameters obtained by each primary unit; generate a summary and/or an alert indicative of state of the electrical device based upon the correlation of the electrical parameters” is step of data gathering in order to carry out the algorithm or outputting result of the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea (See MPEP 2106.05(g))
Accordingly, the additional elements do not amount significantly more than the abstract idea of itself therefore claim 11 is not patent eligible under 35 USC 101.
Regarding to claim 12 and 13, the additional elements are “wherein the electrical parameters obtained can be RMS or instantaneous values of the electrical parameters” of claim 12; “comprising the step of obtaining derived parameters from the electrical parameters, the derived parameters being mathematically transformed electrical parameters” of claim 13.  In step 2A prong 2, Examiner considers these additional elements adds insignificant extra-solution activity to judicial exception (See MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
In step 2B, these limitation are steps of data gathering in order to carry out the algorithm or outputting result of the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea.
Accordingly, the additional elements do not amount significantly more than the abstract idea of itself therefore the claims are not patent eligible under 35 USC 101

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 6, the phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Furthermore, Applicant recited “wherein the primary unit can be selected from any of an electric meter, an electric drive, etc.”  From the paragraph [016] of the disclosure, Applicant disclosed “the primary unit is configured to obtain RMS values of the electrical parameters. Alternately, instantaneous values of the electrical parameters may be obtained”.
According to dictionary by Farlex, an electrical drive is defined as a form of machine equipment designed to convert electrical energy into mechanical energy and provide electrical control of the processes e.g. electric motor.  It is unclear to Examiner how an electric drive can obtain electrical measurement e.g. RMS measurement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. (US 2014/0244192).
Regarding to claim 1 Craig teaches a system for monitoring an electrical device, the system comprising: (Abstract)
at-least one primary unit (Fig.1 Sensor 102) connected with the electrical device (Fig.1 Industry equipment 124), the primary unit configured to obtain electrical parameters of the electrical device at pre-defined time intervals; (¶0003 - The values for the power parameters may be used to identify an abnormal operation of the industrial equipment by comparing them with one or more thresholds (e.g., measurement points) and/or patterns (e.g., over a period of time); ¶0015 – obtaining electrical power data from the electrical device; ¶0023-0025 describing reference period of collecting data from a motor)
a secondary unit (Fig.1  Processor 104) connected with each primary unit, the secondary unit configured to:
receive the electrical parameters obtained by each primary unit; (¶0017 – transmitting data from sensor unit to processor 104 i.e. secondary unit, Fig.2 Blk.202)
store the electrical parameters to form a repository of previously obtained electrical parameters; (¶0018)
compare the electrical parameters with previously obtained electrical parameters to determine any deviation in the electrical parameters; (¶0026; Fig.2 Blk.206)
0026-0031; Fig.2 Blk.206)
generate a summary and/or an alert indicative of state of the electrical device based upon the correlation of the electrical parameters. (¶0032-0033; Fig.2 Blk. 208)
Regarding to claim 2, Craig teaches the system as claimed in claim1.  Craig further teaches wherein at-least one primary unit (Fig.1 sensor unit 102) is connected with an input-side of the electrical device (Fig.1 Indust. Equip 110) and/or at-least one primary unit is connected with an output side of the electrical device (Fig.1 shown sensor unit 102 connecting to input of Indust. Equip 110)
Regarding to claim 3, Craig teaches the system as claimed in claim1.  Craig further teaches wherein the electrical device is a motor (¶0022-0023), wherein the primary unit is connected with an input side of the motor (Fig.1 shown sensor unit 102 connecting to input of Indust. Equip 110 wherein the Indust. Equip 110 is a motor)
Regarding to claim 6, Craig teaches the system as claimed in claim 1.  Craig further teaches wherein the primary unit can be selected from any of an electric meter, an electric drive, etc.(¶0005 - The sensor unit may comprise a current monitoring circuit, a power monitoring circuit, an electrical pulse monitoring circuit, a frequency monitoring circuit and/or any other circuits.)
Regarding to claim 7, Craig teaches the system of claim 1.  Craig further teaches wherein the secondary unit (Fig.1 Processor 104) comprises of a first communication module enabling connectivity of the secondary unit with the primary units (¶0017 communication using wired or wireless), a processor for processing electrical parameters (¶0019), a memory for storing electrical parameters (¶0018), and a second communication module for enabling ¶0019 disclose a portable computer processor connected to a second process; ¶0029-0031 Processor 104 communicating with SCADA); 
Regarding to claim 8, Craig teaches the system of claim 7.  Craig further teaches wherein the first communication module and the second communication module can be selected from a wired communication module or a wireless communication module (¶0017, ¶0029 –wired or wireless connection)
Regarding to claim 9, Craig teaches the system of claim 1.  Craig further teaches comprising a server (Fig.1 SCADA 120)
Regarding to claim 10, Craig teaches the system of claim 7.  Craig further teaches wherein the processor is configured to obtain derived parameters from the electrical parameters, the derived parameters being mathematically transformed electrical parameters (¶0015 – Sensor unit 102 generated power from current and voltage; ¶0017 processor 104 received data from sensor unit 102)
Regarding to claim 11, Craig teaches a method for monitoring an electrical device, the method comprising the steps of (Abstract)
obtaining electrical parameters of the electrical device by a primary unit at predefined time intervals; (¶0003 - The values for the power parameters may be used to identify an abnormal operation of the industrial equipment by comparing them with one or more thresholds (e.g., measurement points) and/or patterns (e.g., over a period of time); ¶0015 – obtaining electrical power data from the electrical device; ¶0023-0025 describing reference period of collecting data from a motor)
0017 – transmitting data from sensor unit to processor 104 i.e. secondary unit, Fig.2 Blk.202)
storing the electrical parameters to form a repository of previously obtained electrical parameters; (¶0018)
comparing the electrical parameters with previously obtained electrical parameters to determine any deviation in the electrical parameters; (¶0026; Fig.2 Blk.206)
correlating the deviation in electrical parameters with a list of impending faults to identify any impending fault; (¶0026-0031; Fig.2 Blk.206)
generating a summary and/or an alert indicative of state of the electrical devices based upon the correlation of the electrical parameters (¶0032-0033; Fig.2 Blk. 208)
Regarding to claim 13, Craig teaches the system of claim 11.  Craig further teaches comprising the step of obtaining derived parameters from the electrical parameters, the derived parameters being mathematically transformed electrical parameters (¶0015 – Sensor unit 102 generated power from current and voltage; ¶0017 processor 104 received data from sensor unit 102).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 2014/0244192) as applied to claims 1 and 11 above, and further in view of Deaver et al. (US 2008/0106426).
Regarding to claim 4, Craig teaches the system as claimed in claim1.  Craig fails to teach wherein the electrical device is a transformer, wherein a first primary unit is connected to an input side of the transformer and a second primary unit is connected to an output side of the transformer.
Deaver teaches
wherein the electrical device is a transformer (Fig. 11a Transformer 112a) , wherein a first primary unit (Sensor device 115a and 115 b) is connected to an input side of the transformer and a second primary unit is connected to an output side of the transformer (¶0100-0101).
It would have been obvious to ordinary in the art before the effective filling date of the claimed invention to have modified the invention of Craig to include the teaching of Deaver.  By monitoring both side of a transform, a user can determine the efficiency of the transform and a remaining useful life of the transformer based on the efficiency of the transformer.
Regarding to claim 5, Craig teaches the system as claimed in claim1.  Craig fails to teach wherein the primary unit is configured to obtain RMS or instantaneous values of the electrical parameters.
Deaver teaches
wherein the primary unit is configured to obtain RMS or instantaneous values of the electrical parameters (¶0113).
It would have been obvious to ordinary in the art before the effective filling date of the claimed invention to have modified the invention of Craig to include the teaching of Deaver.  By monitoring both side of a transform, a user can determine the efficiency of the transform and a remaining useful life of the transformer based on the efficiency of the transformer.
Regarding to claim 12, Craig teaches the system as claimed in claim1.  Craig fails to teach wherein the electrical parameters obtained can be RMS or instantaneous values of the electrical parameters.
Deaver teaches
wherein the electrical parameters obtained can be RMS or instantaneous values of the electrical parameters (¶0113).
It would have been obvious to ordinary in the art before the effective filling date of the claimed invention to have modified the invention of Craig to include the teaching of Deaver.  By monitoring both side of a transform, a user can determine the efficiency of the transform and a remaining useful life of the transformer based on the efficiency of the transformer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862